UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:May 31, 2013 Item 1. Schedule of Investments. Collins Alternative Solutions Fund Schedule of Investments May 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 33.59% Accommodation - 0.13% MGM Resorts International (a) $ Air Transportation - 0.25% Delta Air Lines, Inc. (a) Republic Airways Holdings, Inc. (a) United Continental Holdings, Inc. (a) Beverage and Tobacco Product Manufacturing - 0.28% Reynolds American, Inc. (d) Broadcasting (except Internet) - 0.01% Cumulus Media, Inc. (a) Capital Goods - 0.17% Joy Global, Inc. Chemical Manufacturing - 1.16% Abbott Laboratories (d) Aptargroup, Inc. (d) Ecolab, Inc. (d) Johnson & Johnson (d) Clothing and Clothing Accessories Stores - 2.93% Aeropostale, Inc. (a) Nordstrom, Inc. (d) Wet Seal, Inc. (a) Computer and Electronic Product Manufacturing - 1.44% Apple, Inc. Cisco Systems, Inc. Dell, Inc. Harris Corp. (d) QUALCOMM, Inc. Zynga, Inc. (a) Consumer Durables & Apparel - 0.20% Coach, Inc. Credit Intermediation and Related Activities - 1.74% Bank of Montreal (e) Commerce Bancshares, Inc. (d) DFC Global Corp. (a) Encore Capital Group, Inc. (a) Ezcorp, Inc. (a) KKR Financial Holdings LLC Nationstar Mortgage Holdings, Inc. (a) Ocwen Financial Corp. (a) Western Union Co. Data Processing, Hosting and Related Services - 0.30% Automatic Data Processing, Inc. Diversified Financials - 0.40% Ameriprise Financial, Inc. Bank of America Corp. Citigroup, Inc. Electrical Equipment, Appliance, and Component Manufacturing - 0.27% Emerson Electric Co. (d) Fabricated Metal Product Manufacturing - 0.42% B/E Aerospace, Inc. (a) Crane Co. QLogic Corp. (a) Food Manufacturing - 0.83% General Mills, Inc. (d) Kellogg Co. (d) McCormick & Co, Inc. (d) Food Services and Drinking Places - 0.27% McDonald's Corp. (d) Forestry and Logging - 0.18% Ainsworth Lumber Co. Ltd. (a)(e) Funds, Trusts, and Other Financial Vehicles - 1.05% American Capital Ltd. (a) Gleacher & Co, Inc. (a) WellCare Health Plans, Inc. (a) Gasoline Stations - 0.17% Pantry, Inc. (a) General Merchandise Stores - 0.29% Costco Wholesale Corp. (d) Health and Personal Care Stores - 0.22% Rite Aid Corp. (a) Insurance - 0.55% Berkshire Hathaway, Inc. (a) Hartford Financial Services Group, Inc. MetLife, Inc. Insurance Carriers and Related Activities - 1.50% Aflac, Inc. (d) Brown & Brown, Inc. (d) Humana, Inc. ING US, Inc. (a) MBIA, Inc. (a) Prudential Financial, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Machinery Manufacturing - 0.51% Applied Materials, Inc. General Electric Co. Illinois Tool Works, Inc. (d) Management of Companies and Enterprises - 0.20% Goldman Sachs Group, Inc. Morgan Stanley Merchant Wholesalers, Durable Goods - 0.48% Delphi Automotive PLC (e) WW Grainger, Inc. (d) Merchant Wholesalers, Nondurable Goods - 0.83% Procter & Gamble Co. (d) Sigma-Aldrich Corp. (d) Sysco Corp. (d) Mining (except Oil and Gas) - 2.03% Newmont Mining Corp. Silver Wheaton Corp. (e) Stillwater Mining Co. (a) Miscellaneous Manufacturing - 0.61% Baxter International, Inc. (d) Vivus, Inc. (a) Miscellaneous Store Retailers - 0.21% Staples, Inc. Nonstore Retailers - 2.05% InterActiveCorp Nutrisystem, Inc. Sotheby's Oil and Gas Extraction - 2.72% Abraxas Petroleum Corp. (a) Bill Barrett Corp. (a) Chesapeake Energy Corp. EPL Oil & Gas, Inc. (a) Gran Tierra Energy, Inc. (a) Range Resources Corp. Repsol SA - ADR SandRidge Energy, Inc. (a) Stone Energy Corp. (a) Ultra Petroleum Corp. (a)(e) Paper Manufacturing - 0.11% Domtar Corp. Petroleum and Coal Products Manufacturing - 0.56% Chevron Corp. (d) ConocoPhillips (d) Plastics and Rubber Products Manufacturing - 0.25% Berry Plastics Group, Inc. (a) Goodyear Tire & Rubber Co. (a) Primary Metal Manufacturing - 0.12% AK Steel Holding Corp. Professional, Scientific, and Technical Services - 0.29% CACI International, Inc. (a) Digital Generation, Inc. (a) Quality Systems, Inc. Publishing Industries (except Internet) - 1.05% BMC Software, Inc. (a) Microsoft Corp. (d) Oracle Corp. Symantec Corp. (a) Rail Transportation - 0.28% Norfolk Southern Corp. (d) Real Estate - 0.14% Realogy Holdings Corp. (a) Retailing - 0.25% Bed Bath & Beyond, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.74% Apollo Global Management LLC Blackstone Group LP Eaton Vance Corp. (d) KKR & Co. LP Sporting Goods, Hobby, Musical Instrument, and Book Stores - 0.22% Barnes & Noble, Inc. (a) Technology Hardware & Equipment - 0.16% Corning, Inc. Telecommunications - 0.63% AT&T, Inc. (d) Neutral Tandem, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing - 2.31% Ford Motor Co. General Motors Co. (a) Lear Corp. Lockheed Martin Corp. (d) Magna International, Inc. (e) Polaris Industries, Inc. (d) Tenneco, Inc. (a) Titan International, Inc. Tower International, Inc. (a) TRW Automotive Holdings Corp. (a) United Technologies Corp. (d) Utilities - 1.48% Dominion Resources, Inc. Entergy Corp. (d) EQT Corp. National Fuel Gas Co. (d) Northeast Utilities (d) Southern Co. (d) Waste Management and Remediation Services - 0.30% Waste Management, Inc. Wholesale Electronic Markets and Agents and Brokers - 0.30% Genuine Parts Co. (d) TOTAL COMMON STOCKS (Cost $9,149,166) Principal Amount CORPORATE BONDS - 12.03% Clothing and Clothing Accessories Stores - 0.03% Claire's Stores, Inc. 6.125%, 03/15/2020 (b) Computer and Electronic Product Manufacturing - 0.64% CDW LLC 12.535%, 10/12/2017 Credit Intermediation and Related Activities - 1.43% Burlington Holdings LLC 9.000%, 02/15/2018 (b) Data Processing, Hosting and Related Services - 0.68% Level 3 Financing, Inc. 7.000%, 06/01/2020 8.625%, 07/15/2020 Funds, Trusts, and Other Financial Vehicles - 1.67% Prospect Capital Corp. 5.375%, 10/15/2017 Health and Personal Care Stores - 1.41% Rite Aid Corp. 7.500%, 03/01/2017 9.500%, 06/15/2017 Merchant Wholesalers, Nondurable Goods - 1.03% Chiquita Brands International, Inc. 7.875%, 02/01/2021 (b) Motion Picture and Sound Recording Industries - 0.03% Cinemark USA, Inc. 5.125%, 12/15/2022 Oil and Gas Extraction - 0.20% Chesapeake Energy Corp. 5.375%, 06/15/2021 5.750%, 03/15/2023 Paper Manufacturing - 0.59% Neenah Paper, Inc. 7.375%, 11/15/2014 (d) Specialty Trade Contractors - 2.27% HD Supply, Inc. 7.500%, 07/15/2020(b) 10.500%, 01/15/2021 Telecommunications - 1.33% Intelsat Jackson Holdings Ltd. 8.500%, 11/01/2019 7.250%, 10/15/2020 Wood Product Manufacturing - 0.72% Ply Gem Industries, Inc. 9.375%, 04/15/2017 TOTAL CORPORATE BONDS (Cost $3,671,318) CONVERTIBLE BONDS - 6.70% Administrative and Support Services - 1.77% CBIZ, Inc. 4.875%, 10/01/2015 (b)(d) Beverage and Tobacco Product Manufacturing - 1.20% Vector Group Ltd. 3.750%, 11/15/2014 (c) Chemical Manufacturing - 0.93% PDL BioPharma, Inc. 2.875%, 02/15/2015 (d) Health and Personal Care Stores - 1.96% Omnicare, Inc. 3.750%, 04/01/2042 (d) Oil and Gas Extraction - 0.84% McMoRan Exploration Co. 5.250%, 10/06/2013 TOTAL CONVERTIBLE BONDS (Cost $1,844,819) Shares EXCHANGE-TRADED FUNDS - 14.26% iPATH S&P hort-Term Futures ETN (a) iShares Barclays 1-3 Year Credit Bond Fund (d) iShares Barclays Intermediate Credit Bond Fund iShares Barclays MBS Bond Fund (d) iShares Floating Rate Note Fund (d) iShares iBoxx $ High Yield Corporate Bond Fund (d) Market Vectors Gold Miners ETF Market Vectors Jr Gold Miners ETF PIMCO 0-5 Year High Yield Corporate Bond Index Fund (d) PowerShares Senior Loan Portfolio SPDR S&P rust Technology Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $4,390,566) PURCHASED OPTIONS - 0.50% Call Options - 0.23% Contracts S&P 500 Index Expiration: June 2013, Exercise Price $1,700.00 7 Expiration: June 2013, Exercise Price $1,800.00 7 70 Expiration: July 2013, Exercise Price $1,720.00 8 Expiration: July 2013, Exercise Price $1,740.00 7 Notional Amount US Dollar / Swiss Franc Expiration: July 2013, Exercise Price 0.98 US Dollar / Japanese Yen Expiration: July 2013, Exercise Price 101.00 Expiration: July 2013, Exercise Price 105.00 Expiration: July 2013, Exercise Price 105.00 Expiration: July 2013, Exercise Price 101.00 US Dollar / Singapore Dollar Expiration: August 2013, Exercise Price 1.27 Total Call Options Put Options - 0.27% Notional Amount British Pound / US Dollar Expiration: August 2013, Exercise Price 1.50 (e) Contracts SPDR S&P rust Expiration: December 2013, Exercise Price $120.00 20 Expiration: December 2014, Exercise Price $120.00 Expiration: December 2014, Exercise Price $140.00 10 S&P 500 Index Expiration: June 2013, Exercise Price $1,520.00 7 Expiration: July 2013, Exercise Price $1,490.00 8 Expiration: July 2013, Exercise Price $1,540.00 7 Total Put Options TOTAL PURCHASED OPTIONS (Cost $206,355) RIGHTS - 0.25% Chemical Manufacturing - 0.3% Sanofi Contingent Value Rights Expiration: 12/31/2020 (a)(e) TOTAL RIGHTS (Cost $74,815) Shares REAL ESTATE INVESTMENT TRUSTS - 0.07% Funds, Trusts, and Other Financial Vehicles - 0.07% Omega Healthcare Investors, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $21,235) MUTUAL FUNDS - 4.01% Stone Ridge High Yield Reinsurance Risk Premium Fund (a) Stone Ridge Reinsurance Risk Premium Fund (a) TOTAL MUTUAL FUNDS (Cost $1,250,000) Principal Amount SHORT-TERM INVESTMENTS - 32.43% Money Market Funds - 32.43% Fidelity Institutional Money Market Portfolio, 0.190% (c)(d) $ STIT - Liquid Assets Portfolio, 0.162% (c)(d) TOTAL SHORT-TERM INVESTMENTS (Cost $10,120,066) Total Investments (Cost $30,728,340) - 103.84% Liabilities in Excess of Other Assets - (3.84)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. (b) 144A security is either fully or partially restricted to resale.The aggregate value of restricted securities at May 31, 2013 was $1,485,710 which represented 4.8% of net assets. (c) Variable rate security.The rate shown is as of May 31, 2013. (d) All or a portion of this security is pledged as collateral for written options and securities sold short. (e) Foreign issued security. Collins Alternative Solutions Fund Schedule of Securities Sold Short May 31, 2013 (Unaudited) Shares Value CBIZ, Inc. $ EastGroup Properties, Inc. Equity One, Inc. Financial Engines, Inc. iShares Barclays 20+ Year Treasury Bond Fund (1) iShares iBoxx $ High Yield Corporate Bond Fund (1) iShares Russell 2000 Index Fund (1) Neogen Corp. Omnicare, Inc. PDL BioPharma, Inc. Post Properties, Inc. Public Storage Rackspace Hosting, Inc. Regency Centers Corp. Skechers U.S.A., Inc. SPDR Barclays High Yield Bond Fund ETF (1) SPDR S&P rust (1) Texas Industries, Inc. Vail Resorts, Inc. Vector Group Ltd. Total Securities Sold Short (Proceeds $2,846,801) $ Exchange-traded fund. Collins Alternative Solutions Fund Schedule of Options Written May 31, 2013 (Unaudited) CALL OPTIONS Contracts Value Aeropostale, Inc. Expiration: June 2013, Exercise Price $0.17 30 $ S&P 500 Index Expiration: June 2013, Exercise Price $1,620.00 7 Expiration: July 2013, Exercise Price $1,650.00 8 Expiration: July 2013, Exercise Price $1,655.00 7 Expiration: December 2013, Exercise Price $1,550.00 13 Expiration: December 2014, Exercise Price $1,650.00 9 Notional Amount British Pound / US Dollar Expiration: August 2013, Exercise Price 1.58 US Dollar / Brazilian Real Expiration: August 2013, Exercise Price 2.05 US Dollar / Swiss Franc Expiration: July 2013, Exercise Price 1.00 (Barrier Price 1.02) US Dollar / Russian Rouble Expiration: June 2013, Exercise Price 32.00 Total Call Options PUT OPTIONS Contracts S&P 500 Index Expiration: June 2013, Exercise Price $1,620.00 7 Expiration: July 2013, Exercise Price $1,650.00 8 Expiration: July 2013, Exercise Price $1,655.00 7 Notional Amount US Dollar / Brazilian Real Expiration: August 2013, Exercise Price 1.95 US Dollar / Singapore Dollar Expiration: August 2013, Exercise Price 1.23 Total Put Options Total Options Written (Premiums Received $338,564) $ Collins Alternative Solutions Fund Schedule of Open Futures Contracts May 31, 2013 (Unaudited) Description Number of Contracts Purchased Notional Value Settlement Month Unrealized Appreciation (Depreciation) Nikkei 225 Index 5 $ Jun-13 $ ) SGX CNX Nifty Index 31 Jun-13 ) Swedish 10 Year Bond 4 Jun-13 US Long Bond 4 Sep-13 ) Total Futures Contracts Purchased $ $ ) Description Number of Contracts Sold Notional Value Settlement Month Unrealized Appreciation (Depreciation) S&P 500 Emini 19 $ Jun-13 $ ) Total Futures Contracts Sold $ $ ) Collins Alternative Solutions Fund Schedule of Interest Rate Swaps May 31, 2013 (Unaudited) Unrealized Pay/Receive Expiration Notional Appreciation/ Counterparty Reference Entity Fixed Rate Fixed Rate Date Amount (Depreciation) Citibank N.A. Israeli New Shekel (ILS) Receive % 6/19/2023 $ Citibank N.A. Telbor 3 Month Israeli New Shekel (ILS) Pay )% 4/25/2023 ) Citibank N.A. South African Rand (ZAR) Receive % 1/26/2015 ) Citibank N.A. Israeli New Shekel (ILS) Pay )% 6/19/2015 ) Citibank N.A. Norwegian Kroner (NOK) Pay )% 1/21/2015 ) Citibank N.A. Brazilian Real (BRL) Receive % 7/1/2014 ) Citibank N.A. Brazilian Real (BRL) Receive % 7/1/2014 ) $ ) Collins Alternative Solutions Fund Schedule of Credit Default Swaps May 31, 2013 (Unaudited) Unrealized Expiration Interest Rate Notional Premium Appreciation/ Counterparty Reference Entity Date Paid Amount Paid (Received) (Depreciation) Citigroup Global Markets, Inc. AK Steel Corp. 7.625%, 5/15/2020 3/20/2018 )% $ $ $ ) Citibank N.A. Best Buy Co. 3.750%, 3/15/2016 9/20/2017 )% ) Citigroup Global Markets, Inc. CDX High Yield Series 20 Index 6/20/2018 )% ) Citigroup Global Markets, Inc. Goodyear Tire & Rubber Co. 7.000%, 3/15/2028 3/20/2018 )% ) $ $ $ ) Collins Alternative Solutions Fund Schedule of Open Forward Currency Contracts May 31, 2013 (Unaudited) Forward Unrealized Exp. Notional Currency U.S. $ Value at Currency U.S. $ Value at Appreciation Date Amount to be received May 31, 2013 to be delivered May 31, 2013 (Depreciation) 6/20/2013 (b) Arubin Florin U.S. Dollar 6/20/2013 (b) Australian Dollar Japanese Yen 6/20/2013 (b) Australian Dollar U.S. Dollar 7/2/2013 (b) Brazil Real U.S. Dollar 6/20/2013 (a) British Pound U.S. Dollar 6/20/2013 (d) Canadian Dollar New Zealand Dollar 1/15/2014 (b) Chinese Yuan Renminbi U.S. Dollar 6/20/2013 (b) Czech Koruna Euro 6/20/2013 (b) Czech Koruna Polish Zloty 6/14/2013 (b) Danish Krone Euro 6/17/2013 (b) Danish Krone Euro 6/19/2013 (b) Danish Krone Euro 6/20/2013 (b) Euro Czech Koruna 6/20/2013 (b) Euro Japanese Yen 6/14/2013 (b) Euro Danish Krone 6/20/2013 (b) Euro Turkish Lira 6/20/2013 (b) Euro U.S. Dollar 6/20/2013 (b) Euro Australian Dollar 6/20/2013 (b) Hungarian Forint U.S. Dollar 6/6/2013 (b) Indian Rupee U.S. Dollar 6/20/2013 (b) Indian Rupee U.S. Dollar 6/20/2013 (b) Japanese Yen Euro 6/20/2013 (b) Japanese Yen U.S. Dollar 6/20/2013 (b) Mexican Peso U.S. Dollar 7/29/2013 (b) Negerian Naira U.S. Dollar 6/20/2013 (b) New Zealand Dollar Canadian Dollar 6/20/2013 (b) New Zealand Dollar U.S. Dollar 6/20/2013 (b) Norwegian Kroner Euro 6/20/2013 (b) Norwegian Kroner Swedish Krona 6/20/2013 (b) Polish Zloty Czech Koruna 6/20/2013 (b) Polish Zloty U.S. Dollar 6/20/2013 (b)
